DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 08/16/21 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2,4,6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho(USPGPUB DOCUMENT: 2015/0279674, hereinafter Cho) in view of Abe (USPGPUB DOCUMENT: 2018/0308957, hereinafter Abe).

Re claim 1 Cho discloses in Fig 1, please see modified figure in office action, a thin film transistor (TFT) apparatus comprising:
a gate(104) comprising metal(Cu)[0041];
a source(112/114) and a drain(112/114);

two or more dielectric structures(106 may include a stack of silicon nitride and silicon oxide)[0042] between the gate(104) and the semiconductor body(108), wherein the two or more dielectric structures comprise at least a first dielectric structure having a first bandgap(bandgap of SiO) and a second dielectric structure having a second bandgap (bandgap of SiN),
wherein the TFT apparatus is a back-gated TFT apparatus [0033,0042] where the source(112/114) is at least in part coplanar with the drain(112/114), and the gate(104) is non-coplanar with the source(112/114) and the drain(112/114) (as viewed from the top, the source is at least in part coplanar with the drain, and the gate is non-coplanar with the source and the drain).

Cho does not specifically teach the first bandgap being different from the second bandgap,

Abe discloses in Fig 1A  the first bandgap being different from the second bandgap (the silicon oxide film has a bandgap larger than the bandgap of the silicon nitride film)[0099],

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Abe to the teachings of Cho in order to improve reliability [0005, Abe]





    PNG
    media_image1.png
    466
    571
    media_image1.png
    Greyscale


Re claim 2 Cho and Abe disclose the TFT apparatus of claim 1, wherein:
the source(112/114) is adjacent to a first end of the semiconductor body(108);
the drain(112/114) is adjacent to a second end of the semiconductor body(108);
the two or more dielectric structures(106 may include a stack of silicon nitride and silicon oxide)[0042] are adjacent to a mid-section of the semiconductor body(108); and
the first end of the semiconductor body(108), the mid-section of the semiconductor body(108), and the second end of the semiconductor body(108) define a recess(please see item labelled ‘recess’) within the semiconductor body(108).


Re claim 4 Cho and Abe disclose the TFT apparatus of claim 2, wherein at least a part of the first end of the semiconductor body(108) is a first sidewall of the recess(please see item labelled ‘recess’), and wherein at least a part of the second end of the semiconductor body(108) is a second sidewall of the recess(please see item labelled ‘recess’).

Re claim 6 Cho and Abe disclose the TFT apparatus of claim 1, wherein the two or more dielectric structures(106 may include a stack of silicon nitride and silicon oxide)[0042] have a combined thickness of at least 5 nanometers (5-13nm)[0143 of Abe].

Re claim 7 Cho and Abe disclose the TFT apparatus of claim 1, wherein the two or more dielectric structures(106 may include a stack of silicon nitride and silicon oxide)[0042] have a combined breakdown voltage of at least 1 megavolt/cm.

Regarding the limitation “wherein the two or more dielectric structures have a combined breakdown voltage of at least 1 megavolt/cm” this is considered a statement of the inherent properties and/or functions of the device or method. The prior art of Cho and Abe anticipates or renders obvious the claimed limitation.  Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device 


Re claim 8 Cho and Abe disclose the TFT apparatus of claim 1, wherein the two or more dielectric structures(106 may include a stack of silicon nitride and silicon oxide)[0042] have a combined dielectric constant of at least 15.

Regarding the limitation “wherein the two or more dielectric structures have a combined dielectric constant of at least 15” this is considered a statement of the inherent properties and/or functions of the device or method. The prior art of Cho and Abe anticipates or renders obvious the claimed limitation.  Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  See MPEP2112.02.


Re claim 9 Cho and Abe disclose the TFT apparatus of claim 1, wherein: the two or more dielectric structures(106 may include a stack of silicon nitride and silicon 

Re claim 10 Cho and Abe disclose the TFT apparatus of claim 1, wherein at least a section of the semiconductor body(108) is to form a channel[0043 of Cho] of the TFT apparatus.

Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho(USPGPUB DOCUMENT: 2015/0279674, hereinafter Cho) in view of Tang (USPATENT: 9608119, hereinafter TAng).


Re claim 11 Cho discloses in Fig 1, please see modified figure in office action, a die comprises: a gate(104), a source(112/114), and a drain(112/114), and a semiconductor body(108) coupled to the gate(104) (by way of 106), wherein the semiconductor body(108) defines a recess(please see item labelled ‘recess’), such that a top section of a first sidewall of the recess(please see item labelled ‘recess’) is adjacent to the source(112/114) and a top section of a second sidewall of the recess(please see item labelled ‘recess’) is adjacent to the drain(112/114);


a wireless interface to allow the processor to communicate with another device.

Tang discloses in Fig 44 a system comprising: a memory to store instructions (perform a desired function)[col1,lines45-55]; a processor (802) coupled to the memory (801), and to execute the instructions(perform a desired function)[col1,lines45-55]; a die (within electronic system 800) [col 19, lines 15-55]  comprising at least one of the processor or the memory, wherein a Back End of Line (BEOL) device [col19, lines 5-15 of Tang] of the die and 
a wireless interface (audio/pointing device)[col 19, lines 15-55] to allow the processor to communicate with another device (804/806).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Tang to the teachings of Cho in order to have competitive accessibility of interconnects to an electronic device[col 2, lines 10-20]



Re claim 12 Cho and Tang disclose the system of claim 11, further comprising:


Re claim 13 Cho and Tang disclose the system of claim 12, wherein the plurality of structures comprise dielectric material (106 may include a stack of silicon nitride and silicon oxide)[0042].

Re claim 14 Cho and Tang disclose the system of claim 12, wherein the plurality of structures comprise at least two structures and at most four structures (106 may include a stack of silicon nitride and silicon oxide)[0042].

Re claim 15 Cho and Tang disclose the system of claim 12, wherein the semiconductor body(108) is to act as a channel[0043 of Cho]  of the BEOL device[col19, lines 5-15 of Tang].

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho(USPGPUB DOCUMENT: 2015/0279674, hereinafter Cho) and Abe in view of Tang (USPATENT: 9608119, hereinafter TAng).

Re claim 5 Cho and Abe disclose the TFT apparatus of claim 1, wherein:



Cho and Abe do not disclose the second dielectric structure comprises another one or more of: Hafnium (Hf), Aluminum (Al), Zirconium (Zr), or Oxygen (O).

Tang disclose the second dielectric structure comprises another one or more of: Hafnium (Hf), Aluminum (Al), Zirconium (Zr), or Oxygen (O) (Hf/Zr) [col18, lines 10-20].


It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Tang to replace the material of Cho and Abe’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  



Claim Objections

Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  Claim 3 would be allowable based on the following limitation:  further comprising: a structure comprising passivation material at least in part within the recess. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819